Citation Nr: 1604041	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to March 2006 and from May 2008 to April 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

Although the Veteran has specifically claimed service connection for depression, the record contains a diagnosis of PTSD made by clinicians at the Colorado Springs Vet Center.  Accordingly, her claim has been expanded to include service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to a decision on the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that a VA examination was performed in April 2010 and that an opinion was obtained in August 2012.  The 2012 examiner opined that the Veteran's major depressive disorder was less likely than not related to service as the Veteran did not report any sadness or lack of joy during service.  Notably, the Veteran's April 2009 post-deployment questionnaire specifically notes that she experienced feelings such as depression or anxiety that made it somewhat difficult to work in the preceding four weeks.  Additionally, while the Veteran has been diagnosed with PTSD based on fear of hostile military or terrorist activity by a licensed clinical social worker of the Colorado Springs Vet Center, a diagnosis by a VA psychiatrist or psychologist is not of record and an opinion regarding PTSD has not been obtained.  Finally, the Board notes that the Veteran's representative requested a new VA examination at the October 2015 Board hearing.  Given the foregoing, the Board finds that a new VA examination and opinion would aid in addressing the claim.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a completed release form for the Colorado Springs Vet Center.  After securing the necessary release, the AOJ should request any relevant records dating since June 2012.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records dated since August 2012.

3. Schedule the Veteran for a VA PTSD examination to determine whether she meets the diagnostic criteria for PTSD based on her reported fear of hostile military activity during her service in Iraq from 2008 to 2009.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner      should respond to the following:

a. Does the Veteran meet the diagnostic criteria for PTSD based on her alleged fear of hostile military activity during her service in Iraq from 2008 - 2009?  The examiner should provide a rationale for the opinion provided.

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder (or any other diagnosed psychiatric disability identified on examination) is related to the Veteran's service, to include her January and February 2009 reports of having difficulty sleeping due to stress, and her reports of having      in-service emotional problems such as depression and anxiety?

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought      on appeal remains denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




